Citation Nr: 1144861	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses incurred at Florida Hospital Waterman from October 5 to October 10, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision of the North Florida/South Georgia Veterans Health System. 

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in July 2011.  A transcript of the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Review of the record discloses that the Veteran has not been fully notified of the provisions of the VCAA.  Indeed, in a September 2009 letter the Veteran was informed of the VA's duty to assist, the Veteran's responsibilities, and where and when to send the evidence.  However, the letter did not inform the Veteran of the evidence needed to substantiate his claim.  Thus, the Board finds that proper notification under the VCAA must be provided. 

The Veteran is seeking entitlement to payment or reimbursement for the cost of private medical expenses incurred at Florida Hospital Waterman from October 5 to October 10, 2008.  He essentially contends that the treatment he received at that facility was on an emergent basis and that a VA medical facility was not feasibly available to him at the time of his admission.  

In the instant case, the record shows that the Veteran was treated at the Florida Hospital from October 3 to October 10, 2008 for iron deficiency secondary to blood loss.  At the time, the Veteran had no service connected disabilities.  The North Florida/South Georgia Veterans Healthcare System has authorized payment from October 3 to 4, 2008 determining that as of October 5, 2008, the Veteran was stabilized.  

The record reflects that treatment records of October 5, 2008 note the Veteran could be discharged from inpatient and that the Veteran wanted to be followed up at the VA.  Records of October 6, 2008 show the Veteran underwent a cardiac catheterization.  Records of October 10, 2008 show the Veteran was awaiting transfer to VA.  

After carefully reviewing the record, the Board finds that additional development is warranted in this case.  As a starting point, the Board notes that the original determination is not of record.  The record contains a "Second Review of Claim" determination of August 2009 which notes that the original determination should be upheld.  Also of record is an April 2009 letter to a gastroenterology physician's group stating what VA was not paying the entire fee, and the reason for the same.  However, the original determination is not of record.  This document must be obtain and associated with the claim file.  

Moreover, the Statement of the Case provides as a reason for the denial of payment that "[p]er physician review the [V]eteran's emergency condition was resolved and he was stabilized after he was given a blood transfusion."  However, a review of the claim file has not turned up the referenced review by a physician.  This report from the physician must be obtained and associated with the claim file.  

In addition, the Board notes that the question that needs to be addressed is whether a medical emergency still existed when the private facility stated that the Veteran could be discharged on October 5, 2008 but then underwent a cardiac catheterization the following day.  While the statement of the case indicated that the claim was approved to stabilization only; it is not clear as to whether and when the Veteran reached a point of stabilization.  To clarify these matters, a medical opinion must be obtained.  38 U.S.C.A. § 5103A (d). 

Finally, the Veteran has argued that there were no beds available.  VA outpatient treatment records of October 10, 2008 document that the Veteran's wife called back asking for information as she had been trying to arrange to have the Veteran transferred to the VA but had been told there were no monitored beds available.  The Board notes, however, that there is no specific information in the Veteran's Medical Administration Service file regarding the geographic accessibility of the nearest VA medical facility.  In addition, the Board notes that there is also no specific medical evidence establishing whether the nearest VA medical facility was capable of providing the specific type of treatment required by the Veteran during his period of hospitalization at Florida Hospital from October 5 to October 10, 2008.  These questions must be addressed in writing by a VA physician in order to properly adjudicate the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The North Florida/South Georgia Veterans Healthcare System must ensure that all notification and development action required by the VCAA is completed.  Specifically, they must notify the claimant and the claimant's representative of the evidence needed to substantiate the claim in accordance with 38 C.F.R. § 3.159(b) (1).  A copy of this notification must be associated with the Medical Administration Service file. 

2.  The Healthcare System should obtain and associate with the claim file the original determination of payment for medical expenses referenced in the second review of claim of August 2009, and the physician's review and determination of the point of stabilization referenced in the statement of the case.  

3.  If the physician's review referenced in the statement of the case is not available, the Healthcare System should arrange for the medical records from the Veteran's October 2008 hospitalization to be reviewed by an appropriate VA physician.  That physician should offer an opinion as to when the Veteran's condition had stabilized to allow for a transfer to a VA facility and whether or not the nearest VA facility was capable of providing the specific type of care required by the Veteran during his hospitalization from October 5 to October 10, 2008.  

4.  The Healthcare System should obtain specific information regarding the availability of appropriate (i.e. monitored) beds at the nearest VA facility to the Florida Hospital Waterman from December 5 to October 10, 2008.  

5.  After the above development has been completed, readjudicate the Veteran's claim for payment or reimbursement for unauthorized private medical expenses from October 5 to October 10, 2008.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


